Title: To Thomas Jefferson from Mason Locke Weems, 14 October 1821
From: Weems, Mason Locke
To: Jefferson, Thomas


Very Honord Sir—
Dumfries
Octob. 14. —21.
I have a favor to ask of you—The great success I have had in my Amn Biographies has tempted me to add another great man to the list, i.e. Wm Penn. I have been told that a piece of the Maple, immortalizd by his treaty with the Delaware Indians, converted into a Cup was sent to you—with some appropriate lines. Have you any objection  to do my Book the honor to give those lines a place in it? If you have not, please get one of your family to transcribe them in a letter to me, at Philadelphia to care of Mathew Carey & Sons. Yours, with a good will that shall last long as the Sun and moon give light.M. L. WeemsI set out for Philada tomorrow, & may be there 10 or 12 days.The widow of yr old Schoolmate and early friend Colo Jesse Ewell has the fever of the season.